PER CURIAM.
Appellant filed a motion for post conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, asserting an error in his sentencing guidelines score sheet, in that he had been assessed points for offenses he alleged should not have been considered due to the passage of ten consecutive years without activity in his criminal record. The circuit court denied the motion, stating in the order that, as a matter of fact, there had not been ten consecutive years of inactivity, citing a December, 1994, arrest date. The trial court failed to attach to the order portions of the record supporting that finding and show*39ing conclusively that appellant is not entitled to relief. Therefore, we reverse and remand for attachment of such documentation or an evidentiary hearing. Since the order denying appellant’s motion to disqualify the state attorney was predicated in part on the denial of the 3.850 motion, we also reverse that order and remand for further consistent proceedings.
REVERSED and REMANDED for further proceedings consistent with this opinion.
ERVIN and JOANOS, JJ., and SMITH, LARRY G., Senior Judge, CONCUR.